DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 09/19/2022 responsive to the Office action filed 06/27/2022 has been entered. Claims 1, 3, 11, 14, 15 and 21 have been amended. Claims 8, 9, 12, 13, 16, 19 and 20 have been canceled. New claims 22-27 have been added. Claims 1-7, 10, 11, 14, 15, 17, 18 and 21-27 are pending in this application.

Response to Arguments

Applicant arguments, see Amendments pages 6-7 filed 09/19/2022, with respect to the rejections of the claims 1, 11 and 21 under 103 have been fully considered. Due to the amendment, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection of claim 1 is made in view of Dwyer Instruments (“The Importance of Temperature Control in Plastic Injection Molding”, 2014-11-11 -of record) with Kim (US 2017/0008567-of record) and Widman et al. (US 5,674,557), a new ground of rejection of claim 11 is made in view of Dwyer Instruments (“The Importance of Temperature Control in Plastic Injection Molding”, 2014-11-11 -of record) with Widman et al. (US 5,674,557), and a new ground of rejection of claim 21 is made in view of Dwyer Instruments (“The Importance of Temperature Control in Plastic Injection Molding”, 2014-11-11 -of record) with Widman et al. (US 5,674,557) and Oxley (US 5,364,598-of record).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer Instruments (“The Importance of Temperature Control in Plastic Injection Molding”, 2014-11-11, https://www.process-heating.com/articles/90598-the-importance-of-temperature-control-in-plastic-injection-molding -of record) in view of Kim (US 2017/0008567-of record) and Widman et al. (US 5,674,557).

With respect to claim 1, Dwyer Instruments teaches a method for forming an apparatus (“plastic injection molding “, Title and “this process starts by melting plastic, which then is injected into a mold and allowed to cool in order to produce a part.”, pg 2 li 8-9), comprising:
providing a mold, wherein the mold comprises a cavity contouring a shape of a top portion or a bottom portion of the apparatus (Fig. 1);
heating the mold to a first temperature (“The mold is maintained at a lower temperature than the barrel… This temperature typically is between 150 and 350°F (65 and 17°C) and is controlled by running water”, pg 3 li 14-16; even though this temperature would allow the plastic to cool after injecting, one would appreciate that maintaining the mold at this temperature encompasses heating the mold before injection. Thus, one would have found it obvious to heat the mold in order to maintain the mold at the temperature, specifically at the higher temperature range, taught by Dwyer Instruments.);
providing a polycarbonate resin (pg 2 li 10) in a solid state (since Dwyer Instruments teaches that this gradient allows the plastic to gradually heat, ensuring a smooth transition from solid to liquid (pg 3 li 9), one would appreciate that the provided polycarbonate before heating would be in a solid state.);
heating the polycarbonate resin to a second temperature such that the polycarbonate resin converts from the solid state into a molten state (“The temperature profile must be set up carefully to ensure that the plastic is thoroughly melted and mixed”, pg 3 li 4-5; thus one would appreciate that at some point of the barrel, the polycarbonate resin would convert from the solid state into a molten state and that temperature would be a second temperature.);
heating a barrel of a mold injection apparatus to a third temperature greater than the second temperature (“As shown in figure 1, heating bands are wrapped around the barrel. For a proper temperature profile, the bands closest to the hopper have the lowest temperature. This temperature should increase along the barrel toward the check valve with the highest temperature immediately before the mold.”, pg 3 li 5-8 and Fig. 1; the temperature of the check valve would be the third temperature and it is greater than the second temperature.);
flowing the polycarbonate resin through the barrel (“plastic is introduced into the barrel of the machine”, pg 3 li 3-4);
injecting the polycarbonate resin into the mold through the nozzle to form a solid structure (“injected into a mold”, pg 2 li 8; and “The mold is maintained at a lower temperature than the barrel to allow the plastic to cool”, pg 3 li 14); and
cooling the solid structure to form the top or bottom portions of the apparatus (“allowed to cool in order to produce a part”, pg 2 li 9; and “Water cooling lines are used for the lower temperature cooling applications”, pg 3 li 16-17).
Dwyer Instruments further teaches that controlling progressively higher temperatures from the hopper to the nozzle gradient allows the plastic to gradually heat, ensuring a smooth transition from solid to liquid and minimizing wear on the reciprocating screw (Fig. 1), but is silent to (a) heating the polycarbonate resin to a second temperature under a humidity level from about 30% relative humidity to about 85 % relative humidity and (b) heating a nozzle of the mold injection apparatus to a fourth temperature.
As to (a), in the same field of endeavor, injection molding, Widman teaches that it has been recognized that ambient operating conditions, in particular relative humidity, can impact the wettability of the mold contact surface for the hydrophilic RMM - and when employed along or in conjunction with the use of surface applied surfactants or internal lubricants can establish satisfactory conditions for minimization of lens hole defects (Co 5 li 46-52), and in general it has been found that maintenance of a relative humidity of 60 to 80% in the area of the filling zone is sufficient to maintain a surface condition on the optical surface of the mold of satisfactory receptivity to efficient spreading of the RMM on the mold surface to achieve minimization in lens hole defects (Co 6 li 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dwyer Instruments with the teachings of Widman and maintain ambient operating conditions, in particular relative humidity, being 60 to 80% in order to minimize the defects of the product.
As to (b), in the same field of endeavor, injection molding, Kim teaches that the temperature to which the cylinder 13 is heated is increased in multiple stages, moving from the region near the inlet hole of the cylinder 13 to the region distant from the inlet hole of the cylinder in the longitudinal direction of the cylinder, and the cylinder 13 is divided into 5 sections, including a nozzle portion, an N1 portion, an N2 portion, an N3 portion and an N4 portion, along the longitudinal direction starting from the nozzle, and the divided sections are heated to different temperatures (Pa [0068] and [0069]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dwyer Instruments and Widman with the teachings of Kim and additionally perform heating the nozzle for the purpose of the same effect – heating at progressively higher temperatures from the hopper to the nozzle gradient allows the plastic to gradually heat.

Even though the combination does not specifically teach that a method for forming an apparatus for transporting semiconductor elements, it is noted that the limitation “for transporting semiconductor elements” is an intended use since the produced part from the method taught by the prior art can be used as an apparatus for transporting semiconductor elements. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim). MPEP 2111.02.

With respect to claim 2, the combination as applied to claim 1 above does not specifically teach that heating the mold comprises heating the mold for a time between about 10 minutes and about 30 minutes.
However, Dwyer Instruments further teaches that time and temperature are important process conditions (pg 2 li 21-22), the temperature maintained in the mold is equally as important as the temperature profile in the barrel and inadequate or excessive temperatures can leave flaws in the finished plastic product and also can damage the plastic-injection machine itself (pg 3 li 13-14 and 23-24). 
Thus, one would have found it obvious to select the optimum time for heating the mold by routine experimentations for the purpose of reducing flaws and damages in the finished product, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 3, the combination as applied to claim 1 above does not specifically teach that heating the polycarbonate resin comprises heating the polycarbonate resin for a time between about 2 hours and about 4.5 hours.
However, Dwyer Instruments further teaches that residence time must be set such that the material inside the barrel is not heated too long nor removed from the barrel too soon, setting this time properly will ensure that the injection machine will yield desirable results, if the residence time is insufficient, the plastic will not reach the desired temperature and may harden prematurely upon entering the mold cavity, leaving sinking spots where plastic did not completely fill the mold cavity, and if the residence time is too long, the plastic may burn inside the barrel before it reaches the mold (pg 2 li 30-35).
Thus, one would have found it obvious to select the optimum residence time of the resin inside the barrel by routine experimentations in order to yield desirable results, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 4, Dwyer Instruments as applied to claim 1 above teaches that the first temperature is between 17° C and 65° C (pg 3 li 15). Even if Dwyer Instruments does not specifically teach the claimed range of temperature (about 50° C. and about 90° C), it would have been obvious to one of ordinary skill in the art to select any number of the recited range including the instantly claimed range from the range recited in the prior art reference in order to allow the resin to cool. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claims 6 and 7, Dwyer Instruments as applied to claim 1 above further teaches that a common range of the actual temperature maintained by the heating bands typically lies between 300 and 800°F (149 and 426°C) (pg 3 li 10-12), but does not specifically teach that the third temperature is between about 155° C. and about 320° C and the fourth temperature is between about 190° C. and about 300° C. However, it would have been obvious to one of ordinary skill in the art to select any number of the recited ranges including the instantly claimed ranges from the range recited in the prior art reference in order to melt and mix the resin for the injection molding. In the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 23, the combination as applied to claim 1 above does not specifically teach that heating the polycarbonate resin comprises controlling a processing temperature between about 22 °C and about 37 °C.
However, Widman as applied in the combination further teaches that such a condition, relative humidity, may be effected as necessary by spray jets or other vaporization source inducing a higher level relative humidity than that obtained under ambient conditions; or those conditions themselves, specifically ambient temperature, may be manipulated to induce the desired relative humidity in a manner well known in the art (Co 6 li 6-12).
Thus, one would have found it obvious to select the optimum ambient temperature by routine experimentations in order to maintain the desired relative humidity, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer Instruments (“The Importance of Temperature Control in Plastic Injection Molding”, 2014-11-11, https://www.process-heating.com/articles/90598-the-importance-of-temperature-control-in-plastic-injection-molding -of record) in view of Kim (US 2017/0008567-of record) and Widman et al. (US 5,674,557) as applied to claim 1 above, and further in view of Motoyoshi (US 2013/0253162-of record).

With respect to claim 5, Dwyer Instruments as applied to claim 1 above further teaches that the actual temperature maintained by the heating bands depends on the material being used and the size and shape of the part being manufactured and a common range typically lies between 300 and 800°F (149 and 426°C) (pg 3 li 10-12), but does not specifically teach that the second temperature is between about 110° C. and about 135° C.
In the same field of endeavor, a polycarbonate resin and injection molded article, Motoyoshi teaches that the polycarbonate resin has high heat resistance, high surface hardness and excellent moldability (Pa [0010] and [0011]) and the glass transition temperature (Tg) of the polycarbonate resin of the present invention is preferably 110 to 155° C and when the glass transition temperature (Tg) of the polycarbonate resin of the present invention is higher than 150° C., injection moldability degrades disadvantageously (Pa [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Motoyoshi and substitute Motoyoshi’s polycarbonate resin for Dwyer Instruments’ polycarbonate resin for the purpose of high heat resistance, high surface hardness and excellent moldability. Since the glass transition temperature (Tg) of the polycarbonate resin is preferably 110 to 155° C, one would have found it obvious to heat resin to this glass transition temperature in the first heating zone in order to convert the resin from the solid state into the molten state.  Furthermore, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 22, Dwyer Instruments as applied to claim 1 does not specifically teach that the polycarbonate resin comprises a primary material and an additive, wherein the additive makes up about 1% of the polycarbonate resin.
In the same field of endeavor, a polycarbonate resin and injection molded article, Motoyoshi teaches that the polycarbonate resin has high heat resistance, high surface hardness and excellent moldability (Pa [0010] and [0011]) and the polycarbonate resin comprises the unit (A) and the unit (B) as the main recurring units (Pa [0032]), and the expression “main recurring units” in the present invention means that they are contained in an amount of not less than 90 mol % (Pa [0033]). Motoyoshi further teaches that the polycarbonate resin of the present invention may be mixed with additives such as a heat stabilizer, a plasticizer, an optical stabilizer, a polymerization metal inactivating agent, a flame retardant, a lubricant, an antistatic agent, a surfactant, an antibacterial agent, an ultraviolet absorbent and a release agent as required according to purpose (Pa [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Motoyoshi and substitute Motoyoshi’s polycarbonate resin for Dwyer Instruments’ polycarbonate resin for the purpose of high heat resistance, high surface hardness and excellent moldability. In this modification, the polycarbonate resin comprises the main recurring units (the primary material) contained in an amount of not less than 90 mol % and the additive contained in an amount of less than 10 mol %. Even though Motoyoshi does not specifically teach the additive contained about 1 %, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dwyer Instruments (“The Importance of Temperature Control in Plastic Injection Molding”, 2014-11-11, https://www.process-heating.com/articles/90598-the-importance-of-temperature-control-in-plastic-injection-molding -of record) in view of Kim (US 2017/0008567-of record) and Widman et al. (US 5,674,557) as applied to claim 1 above, and further in view of Maus et al. (US 5,376,317-of record).

With respect to claim 10, Dwyer Instruments as applied to claim 1 above further teaches that cooling the solid structure comprises placing the solid structure in a liquid coolant having a temperature of 65 and 17°C (“temperature typically is between 150 and 350°F (65 and 17°C) … Water cooling lines are used for the lower temperature cooling applications”, pg 3 li 15-17, one would appreciate that the water cooling lines would surround the mold and the solid structure therein.), but is silent to placing the solid structure in a liquid coolant having a temperature of about 70° C.
In the same field of endeavor, thermoplastic (such as polycarbonate) injection molding method, Maus teaches forced cooling process, wherein the changing mold cavity surface temperature NEVER is allowed to reach the Tg or Tm of the plastic (Co 11 li 55-57), so that the "hot side" reservoir fluid temperature is also always below the melt solidification temperature of the thermoplastic and a "cold side" reservoir fluid temperature is greatly below (at least 50° C.; more preferably, about 100° C.) that of the "hot side" reservoir fluid temperature (Co 12 li 7-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dwyer Instruments with the teachings of Maus and performing the forced cooling by circulating heat transfer fluid at the temperature of at least  50 C for the purpose of fast cooling, since it has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). Furthermore, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Claims 11, 14-15, 17 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer Instruments (“The Importance of Temperature Control in Plastic Injection Molding”, 2014-11-11, https://www.process-heating.com/articles/90598-the-importance-of-temperature-control-in-plastic-injection-molding -of record) in view of Widman et al. (US 5,674,557).

With respect to claim 11, Dwyer Instruments teaches a method for forming an apparatus (“plastic injection molding “, Title and “this process starts by melting plastic, which then is injected into a mold and allowed to cool in order to produce a part.”, pg 2 li 8-9), comprising:
providing a mold, wherein the mold comprises a cavity contouring a shape of the apparatus (Fig. 1);
heating the mold to a first temperature (“The mold is maintained at a lower temperature than the barrel… This temperature typically is between 150 and 350°F (65 and 17°C) and is controlled by running water”, pg 3 li 14-16; even though this temperature would allow the plastic to cool after injecting, one would appreciate that maintaining the mold at this temperature encompasses heating the mold before injection. Thus, one would have found it obvious to heat the mold in order to maintain the mold at the temperature, specifically at the higher temperature range, taught by Dwyer Instruments.);
heating a polycarbonate resin to convert the polycarbonate resin from a solid state into a molten state (“The temperature profile must be set up carefully to ensure that the plastic is thoroughly melted and mixed”, pg 3 li 4-5; thus one would appreciate that at some point of the barrel, the polycarbonate resin would convert from the solid state into a molten state and that temperature would be a second temperature.);
heating a barrel of a mold injection apparatus (“As shown in figure1, heating bands are wrapped around the barrel. For a proper temperature profile, the bands closest to the hopper have the lowest temperature. This temperature should increase along the barrel toward the check valve with the highest temperature immediately before the mold.”, pg 3 li 5-8 and Fig. 1; the temperature of the check valve would be the third temperature and it is greater than the second temperature.), comprising:
heating a front portion of the barrel (the first heating section near the hopper) to a second temperature;
heating a middle portion of the barrel (the second and the third heating sections in the middle) to a third temperature; and
heating a rear portion of the barrel (the heating section near the check valve);
flowing the polycarbonate resin through the barrel (“plastic is introduced into the barrel of the machine”, pg 3 li 3-4);
injecting the polycarbonate resin into the mold through a nozzle attached to the barrel to form a solid structure (“injected into a mold”, pg 2 li 8; and “The mold is maintained at a lower temperature than the barrel to allow the plastic to cool”, pg 3 li 14); and
cooling the solid structure (“allowed to cool in order to produce a part”, pg 2 li 9; and “Water cooling lines are used for the lower temperature cooling applications”, pg 3 li 16-17).
Even though Dwyer Instruments does not specifically teach that a method for forming an apparatus for transporting semiconductor elements, it is noted that the limitation “for transporting semiconductor elements” in an intended use since the produced part from the method taught by the prior art can be used as an apparatus for transporting semiconductor elements. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim). MPEP 2111.02.

Dwyer Instruments is silent to (a) heating a polycarbonate resin under a humidity level from about 30% relative humidity to about 85 % relative humidity and (b) heating a rear portion of the barrel using a multiple-step heating process performed at different temperatures and durations.
As to (a), in the same field of endeavor, injection molding, Widman teaches that it has been recognized that ambient operating conditions, in particular relative humidity, can impact the wettability of the mold contact surface for the hydrophilic RMM - and when employed along or in conjunction with the use of surface applied surfactants or internal lubricants can establish satisfactory conditions for minimization of lens hole defects (Co 5 li 46-52), and in general it has been found that maintenance of a relative humidity of 60 to 80% in the area of the filling zone is sufficient to maintain a surface condition on the optical surface of the mold of satisfactory receptivity to efficient spreading of the RMM on the mold surface to achieve minimization in lens hole defects (Co 6 li 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dwyer Instruments with the teachings of Widman and maintain ambient operating conditions, in particular relative humidity, being 60 to 80% in order to minimize the defects of the product.
As to (b), Dwyer Instruments further teaches that time and temperature are important process conditions (pg 2 li 21-22), and as shown in figure 1, heating bands are wrapped around the barrel, for a proper temperature profile, the bands closest to the hopper have the lowest temperature, and this temperature should increase along the barrel toward the check valve with the highest temperature immediately before the mold (pg 3 li 5-8 and Fig. 1). 
During increase of the temperature of the rear portion of the barrel, there would be inherently a temperature profile from the initial temperature to the desired temperature, thus one would have found it obvious to select the optimum times and temperatures for heating a rear portion of the barrel by routine experimentations for the purpose of increasing the temperature of the rear portion of the barrel up to the desired temperature, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claims 14 and 15, Dwyer Instruments as applied to claim 11 above further teaches that the temperature should increase along the barrel toward the check valve with the highest temperature immediately before the mold, this gradient allows the plastic to gradually heat, ensuring a smooth transition from solid to liquid and minimizing wear on the reciprocating screw (pg 3 li 7-10), and a common range of the actual temperature maintained by the heating bands typically lies between 300 and 800°F (149 and 426°C) (pg 3 li 10-12), but does not specifically teach that the second temperature is between about 155° C. and about 285° C., and the third temperature is between about 205° C. and about 290° C., respectively. However, it would have been obvious to one of ordinary skill in the art to select the optimum range of temperature in each heating band for the purpose of gradual heating of the resin, ensuring a smooth transition from solid to liquid and minimizing wear on the reciprocating screw by temperature gradient, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

With respect to claim 17, Dwyer Instruments as applied to claim 11 above further teaches that cooling the solid structure comprises placing the solid structure in a liquid coolant (“Water cooling lines are used for the lower temperature cooling applications”, pg 3 li 16-17, one would appreciate that the water cooling lines would surround the mold and the solid structure therein.)

With respect to claim 26, the combination as applied to claim 11 above does not specifically teach that heating the polycarbonate resin comprises controlling a processing temperature between about 22 °C and about 37 °C.
However, Widman as applied in the combination further teaches that such a condition, relative humidity, may be effected as necessary by spray jets or other vaporization source inducing a higher level relative humidity than that obtained under ambient conditions; or those conditions themselves, specifically ambient temperature, may be manipulated to induce the desired relative humidity in a manner well known in the art (Co 6 li 6-12).
Thus, one would have found it obvious to select the optimum ambient temperature by routine experimentations in order to maintain the desired relative humidity, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 24 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dwyer Instruments (“The Importance of Temperature Control in Plastic Injection Molding”, 2014-11-11, https://www.process-heating.com/articles/90598-the-importance-of-temperature-control-in-plastic-injection-molding -of record) in view of Widman et al. (US 5,674,557) as applied to claim 11 above, and further in view of Motoyoshi (US 2013/0253162-of record).

With respect to claim 24, Dwyer Instruments as applied to claim 11 does not specifically teach that the polycarbonate resin comprises a primary material and an additive, wherein the primary material makes up about 55% to about 99% of the polycarbonate resin.
In the same field of endeavor, a polycarbonate resin and injection molded article, Motoyoshi teaches that the polycarbonate resin has high heat resistance, high surface hardness and excellent moldability (Pa [0010] and [0011]) and the polycarbonate resin comprises the unit (A) and the unit (B) as the main recurring units (Pa [0032]), and the expression “main recurring units” in the present invention means that they are contained in an amount of not less than 90 mol % (Pa [0033]). Motoyoshi further teaches that the polycarbonate resin of the present invention may be mixed with additives such as a heat stabilizer, a plasticizer, an optical stabilizer, a polymerization metal inactivating agent, a flame retardant, a lubricant, an antistatic agent, a surfactant, an antibacterial agent, an ultraviolet absorbent and a release agent as required according to purpose (Pa [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Motoyoshi and substitute Motoyoshi’s polycarbonate resin for Dwyer Instruments’ polycarbonate resin for the purpose of high heat resistance, high surface hardness and excellent moldability. In this modification, the polycarbonate resin comprises the main recurring units (the primary material) contained in an amount of not less than 90 mol % and the additive contained in an amount of less than 10 mol %. Even though Motoyoshi does not specifically teach that the primary material makes up about 55% to about 99% of the polycarbonate resin, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

With respect to claim 25, Dwyer Instruments as applied to claim 11 above further teaches that the actual temperature maintained by the heating bands depends on the material being used and the size and shape of the part being manufactured and a common range typically lies between 300 and 800°F (149 and 426°C) (pg 3 li 10-12), but does not specifically teach that heating the polycarbonate resin comprises: heating the polycarbonate resin at a temperature of about 110 °C for about 30 min; after the about 30 min, heating the polycarbonate resin at a temperature of about 120 °C for about 60 min; and after the about 60 min, heating the polycarbonate resin at a temperature of about 135 °C for about 120 min.
In the same field of endeavor, a polycarbonate resin and injection molded article, Motoyoshi teaches that the polycarbonate resin has high heat resistance, high surface hardness and excellent moldability (Pa [0010] and [0011]) and the glass transition temperature (Tg) of the polycarbonate resin of the present invention is preferably 110 to 155° C and when the glass transition temperature (Tg) of the polycarbonate resin of the present invention is higher than 150° C., injection moldability degrades disadvantageously (Pa [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dwyer Instruments with the teachings of Motoyoshi and substitute Motoyoshi’s polycarbonate resin for Dwyer Instruments’ polycarbonate resin for the purpose of high heat resistance, high surface hardness and excellent moldability. Since the glass transition temperature (Tg) of the polycarbonate resin is preferably 110 to 155° C, one would have found it obvious to heat resin up to this glass transition temperature in the first heating zone in order to convert the resin from the solid state into the molten state.  Furthermore, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).
Furthermore, Dwyer Instruments further teaches that time and temperature are important process conditions (pg 2 li 21-22) and residence time must be set such that the material inside the barrel is not heated too long nor removed from the barrel too soon, setting this time properly will ensure that the injection machine will yield desirable results, if the residence time is insufficient, the plastic will not reach the desired temperature and may harden prematurely upon entering the mold cavity, leaving sinking spots where plastic did not completely fill the mold cavity, and if the residence time is too long, the plastic may burn inside the barrel before it reaches the mold (pg 2 li 30-35).
Thus, one would have found it obvious to select the optimum times and temperatures of the resin inside the barrel by routine experimentations in order to yield desirable results, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dwyer Instruments (“The Importance of Temperature Control in Plastic Injection Molding”, 2014-11-11, https://www.process-heating.com/articles/90598-the-importance-of-temperature-control-in-plastic-injection-molding -of record) in view of Widman et al. (US 5,674,557) as applied to claim 17 above, and further in view of Maus et al. (US 5,376,317-of record).

With respect to claim 18, Dwyer Instruments as applied to claim 17 above does not specifically teach that the liquid coolant is cooled from an initial temperature of about 70° C. to about room temperature over a duration of about 15 min. However, Dwyer Instruments teaches that the mold is maintained at a lower temperature than the barrel to allow the plastic to cool, and this temperature typically is between 150 and 350°F (65 and 17°C) by water cooling lines (pg 3 li 14-16), and Dwyer Instruments further teaches that time and temperature are important process conditions (pg 2 li 21-22), the temperature maintained in the mold is equally as important as the temperature profile in the barrel and inadequate or excessive temperatures can leave flaws in the finished plastic product and also can damage the plastic-injection machine itself (pg 3 li 13-14 and 23-24).
Thus, one would have found it obvious to select the optimum temperature and time for cooling the mold by routine experimentations for the purpose of reducing flaws and damages in the finished product, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). 

Dwyer Instruments is silent to cooling the liquid coolant from an initial temperature of about 70° C.
In the same field of endeavor, thermoplastic (such as polycarbonate) injection molding method, Maus teaches forced cooling process, wherein the changing mold cavity surface temperature NEVER is allowed to reach the Tg or Tm of the plastic (Co 11 li 55-57), so that the "hot side" reservoir fluid temperature is also always below the melt solidification temperature of the thermoplastic and a "cold side" reservoir fluid temperature is greatly below (at least 50° C.; more preferably, about 100° C.) that of the "hot side" reservoir fluid temperature (Co 12 li 7-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dwyer Instruments with the teachings of Maus and circulating heat transfer fluid at the temperature of at least 50° C initially for the purpose of cooling, since it has been held that applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.). Furthermore, in the case where claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. (See MPEP 2144.05 (I)).

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dwyer Instruments (“The Importance of Temperature Control in Plastic Injection Molding”, 2014-11-11, https://www.process-heating.com/articles/90598-the-importance-of-temperature-control-in-plastic-injection-molding -of record) in view of Widman et al. (US 5,674,557) and Oxley (US 5,364,598-of record).

With respect to claims 21 and 27, Dwyer Instruments teaches a method for forming an apparatus (“plastic injection molding “, Title and “this process starts by melting plastic, which then is injected into a mold and allowed to cool in order to produce a part.”, pg 2 li 8-9), comprising:
providing a mold, wherein the mold comprises a cavity contouring a shape of the apparatus (Fig. 1);
heating the mold to a first temperature (“The mold is maintained at a lower temperature than the barrel… This temperature typically is between 150 and 350°F (65 and 17°C) and is controlled by running water”, pg 3 li 14-16; even though this temperature would allow the plastic to cool after injecting, one would appreciate that maintaining the mold at this temperature encompasses heating the mold before injection. Thus, one would have found it obvious to heat the mold in order to maintain the mold at the temperature, specifically at the higher temperature range, taught by Dwyer Instruments.);
heating the polycarbonate resin to a second temperature such that the polycarbonate resin converts from a solid state into a molten state (“The temperature profile must be set up carefully to ensure that the plastic is thoroughly melted and mixed”, pg 3 li 4-5; thus one would appreciate that at some point of the barrel, the polycarbonate resin would convert from the solid state into a molten state and that temperature would be a second temperature.);
heating a barrel of a mold injection apparatus (“As shown in figure1, heating bands are wrapped around the barrel. For a proper temperature profile, the bands closest to the hopper have the lowest temperature. This temperature should increase along the barrel toward the check valve with the highest temperature immediately before the mold.”, pg 3 li 5-8 and Fig. 1; the temperature of the check valve would be the third temperature and it is greater than the second temperature.);
flowing the polycarbonate resin through the barrel (“plastic is introduced into the barrel of the machine”, pg 3 li 3-4);
injecting the polycarbonate resin into the mold through a nozzle attached to the barrel to form a solid structure (“injected into a mold”, pg 2 li 8; and “The mold is maintained at a lower temperature than the barrel to allow the plastic to cool”, pg 3 li 14); and
cooling the solid structure (“allowed to cool in order to produce a part”, pg 2 li 9; and “Water cooling lines are used for the lower temperature cooling applications”, pg 3 li 16-17).
Dwyer Instruments is silent to (a) heating a polycarbonate resin under an environmental temperature between about 22 °C to about 37 °C and (b) imprinting at least one identifying code on at least one exterior surface of the solid structure.
As to (a), in the same field of endeavor, injection molding, Widman teaches that it has been recognized that ambient operating conditions, in particular relative humidity, can impact the wettability of the mold contact surface for the hydrophilic RMM - and when employed along or in conjunction with the use of surface applied surfactants or internal lubricants can establish satisfactory conditions for minimization of lens hole defects (Co 5 li 46-52), and in general it has been found that maintenance of a relative humidity of 60 to 80% in the area of the filling zone is sufficient to maintain a surface condition on the optical surface of the mold of satisfactory receptivity to efficient spreading of the RMM on the mold surface to achieve minimization in lens hole defects (Co 6 li 1-6). Widman further teaches that such a condition, relative humidity, may be effected as necessary by spray jets or other vaporization source inducing a higher level relative humidity than that obtained under ambient conditions; or those conditions themselves, specifically ambient temperature, may be manipulated to induce the desired relative humidity in a manner well known in the art (Co 6 li 6-12).
Thus, one would have found it obvious to select the optimum ambient temperature by routine experimentations in order to maintain the desired relative humidity of 60 to 80% so as to minimize the defects of the product, since it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
As to (b), Oxley relates to system for sampling fluid and teaches that the container 10 is formed by injection molding (Co 5 li 18-19) and identification can be provided by bar code serial numbers 46 imprinted on the plastic container 10 (Co 6 li 31-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Dwyer Instruments with the teachings of Oxley and imprinting the bar code serial number on the product for the purpose of giving identification.

Even though the combination does not specifically teach that a method for forming an apparatus for transporting semiconductor elements, it is noted that the limitation “for transporting semiconductor elements” in an intended use since the produced part from the method taught by the prior art can be used as an apparatus for transporting semiconductor elements. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim). MPEP 2111.02.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUNJU KIM/Examiner, Art Unit 1742